Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         30-DEC-2019
                                                         01:19 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         LOLA L. SUZUKI, Petitioner/Claimant-Appellant,

                                 vs.

    AMERICAN HEALTHWAYS, INC., Respondent/Employer-Appellee,

                                 and

   ST. PAUL TRAVELERS, Respondent/Insurance Carrier-Appellee,

                                 and

        LORNE K. DIRENFELD, M.D.; GARY N. KUNIHIRO, ESQ.;
      and SHAWN L.M. BENTON, ESQ., Respondents/Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; CASE NO. AB 2007-497 (DCD NO. 2-06-14727)
          and CASE NO. AB 2007-498 (DCD NO. 2-07-04617))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/claimant-appellant Lola L. Suzuki’s

application for writ of certiorari, filed on December 6, 2019, is

hereby dismissed.    See HRS § 602-59; HRAP Rule 40.1(a).

          DATED:    Honolulu, Hawai#i, December 30, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson